DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 30-32, 34, 36-40, 42-45, 51 in the reply filed on 03/01/2021 is acknowledged. The traversal is on the ground(s) that is not found persuasive because examiner demonstrated the invention diversion is to two different subject matters. Search for Group 1 which is diverted to  “A method for transmitting message frames, comprising: generating, by an end device comprising a processor, a first message frame portion comprising a first plain header; obtaining a device identifier (DevEUI) and a header blinding key (HdrBKey); generating a first header mask using the DevEUI and the HdrBKey; obtaining a first blinded header by applying the first header mask to the first plain header; obtaining a first updated message frame portion by updating the first message portion using the first blinded header; generating a first blinded message frame comprising the first updated message frame portion; and transmitting the first blinded message frame to a network gateway” as cited in claim 1, and  Group 2 is diverted to “ A method for transmitting message frames, comprising: obtaining, by a network host and for each end device of a device population, a device identifier (DevEUI), a header blinding key (HdrBKey), and a device address (DevAddr); obtaining a set of first header masks by generating, for each end  as cited in claim 30, “A network host, comprising: a communication interface; and a processor operatively connected to the communication interface and on which a blinding filter is executing, wherein the processor is configured to: obtain, for each end device of a device population, a device identifier (DevEUI), a header blinding key (HdrBKey), and a device address (DevAddr); obtain, using the blinding filter, a set of first header masks by generating, for each end device of the device population, a first header mask using the DevEUI and the HdrBKey; generate, for each end device of the device population, a first candidate plain header (CPH) comprising the DevAddr; obtain, using the blinding filter, a set of first candidate blinded headers (CBHs) by applying, for each end device of the device population, the first header mask to the first CPH; obtain, using the communication interface and from a network gateway operatively connected to the network host, a first message frame comprising a first blinded header; compare the first blinded header to each first CBH of the set of first CBHs; identify, based on the comparing, a first fixed-bit-matching CBH of the set of first CBHs comprising a first set of fixed bits that match a second set of fixed bits included in the first blinded header;   obtain a first plain header by applying one first header mask of the set of first header masks to the first blinded header, wherein the one first header mask corresponds to the first fixed-bit-matching CBH; obtain a first unblended message frame by updating the first message frame using the first plain header; and transmit, using the communication interface, the first unblended message frame to an application system” as cited in claim 51, which will require two different subclass. The determining features is what caused the burden on examiner. As such the invention would require two different field of search classes to cover all claims limitation as put forth.
The requirement is still deemed proper and is therefore made FINAL.

Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2019, 04/20/2020, 03/10/2021 have been placed in record and considered by the examiner.

Claim Objections
Claims 9 are objected to because of the following informalities: Specifically, 
     a.   Claim 9 line 1: recited “The method of claim 7", but claim 7 has been canceled. 

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9, 11-13, 15, 23, 52 are rejected under 35 U.S.C. 103 as being unpatentable over  Farrell, S et al. ("LPWAN Overview; draft-farrell-lpwan-overview-02.txt", LPWAN OVERVIEW; DRAFT-FARRELL-LPWAN-OVERVIEW-02.TXT, INTERNET ENGINEERING TASK FORCE, IETF; STANDARDWORKINGDRAFT, INTERNET SOCIETY (ISOC) 4, RUE DES FALAISES CH- 1205 GENEVA, SWITZERLAND, 30 October 2016;  (2016-10-30), pages 1-33, XP015116218, [retrieved on 2016-10-30]; hereinafter as “FARRELL”, provided in IDS)  in view of STEDRON et al. (US 20110194686 A1; hereinafter as “STEDRON”, provided in IDS).

Regarding claim 1, FARRELL teaches a method for transmitting message frames, comprising: generating, by an end device comprising a processor, a first message frame portion comprising a first plain header (uplink frame and downlink frame with header structure: Page 18-19); 
obtaining a device identifier (DevEUI) and a header blinding key (HdrBKey); 
generating a first header mask using the DevEUI and the HdrBKey (“a Join-accept downlink message is returned from the network server to the end-device that specifies the 24-bit NetID, 32-bit DevAddr and channel information and from which the AppSKey and NwkSKey can be derived based on knowledge of the AppKey”: Page 11: “ The AppKey is required to be specific to the device,  that is, each end-device should have a different AppKey value”: Page 10);
obtaining a first blinded header by applying the first header mask to the first plain header (All MAC layer messages have an outer 32-bit Message Integrity Code    (MIC) calculated using AES-CMAC calculated over the ciphertext  payload and other headers and using the NwkSkey: Page 11); 
 obtaining a first updated message frame portion by updating the first message portion using the first blinded header (“For LoRaWAN version 1.0.x, the NWkSkey session key is used to provide data integrity between the end-device and the network server.  The AppSKey is used to provide data confidentiality between the end device and network server, or to the application "behind" the network server, depending on the implementation of the network: Page 11).

FARRELL does not explicitly disclose: 
Generating a first blinded message frame comprising the first updated message frame portion; and transmitting the first blinded message frame to a network gateway. 

STEDRON, in the same field of endeavor, discloses:
 generating a first blinded message frame comprising the first updated message frame portion; and transmitting the first blinded message frame to a network gateway (“The second computer is adapted to utilize the encryption algorithm identifier, the public key part of the first key, and the message number to encrypt the data part and to utilize the encryption algorithm identifier and the public key part of the second key to encrypt the header part. In compliment, the first computer is adapted to utilize the encryption algorithm identifier and the private key part of the second key to decrypt the header part and to utilize the encryption algorithm identifier, the private key part of the first key, and the message number to decrypt the data part. Additional communication parameters may be included for encrypting and decrypting the transmission”. [0019], “As transmitted from the sender, the transmission includes a data part and a header part. The data part includes the substance of the transmission, while the header part includes identifiers and routing information”:   [0069]-[0072], [0076]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STEDRON to the system of FARRELL in order to supports keys up to 256 bits in length and utilizes a different encryption algorithm (STEDRON, [0010]).   

 
Regarding claim 2, FARRELL, in view of STEDRON, specifically, FARRELL teaches, teaches, the method of claim 1, wherein the DevEUI and the HdrBKey are each specific to the end device (“A LoRaWAN network has a short network identifier ("NwkID") which is a seven bit value.  A private network (common for LoRaWAN) can use the value zero.  If a network wishes to support "foreign" end-devices  then the NwkID needs to be registered with the LoRA Alliance, in  which case the NwkID is the seven least significant bits of a  registered 24-bit NetID: Page  9’ .  All going well, a    Join-accept downlink message is returned from the network server to    the end-device that specifies the 24-bit NetID, 32-bit DevAddr and channel information and from which the AppSKey and NwkSKey can be    derived based on knowledge of the AppKey: Page 11).  

Regarding claim 3, FARRELL, in view of STEDRON, specifically, FARRELL teaches, the method of claim 1, wherein generating the first header mask comprises performing a cryptographic operation on the DevEUI using the HdrBKey (All payloads are encrypted and ciphertexts are protected with a    cryptographic Message Integrity Check (MIC): Page 8).  

Regarding claim 5, FARRELL, in view of STEDRON, specifically, STEDRON  teaches, The method of claim 1, wherein obtaining the first blinded header comprises performing a bitwise exclusive OR (XOR) operation between the first header mask and the first plain header (X0R function for encrypted function: [0017], [0043]-[0044]).   

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STEDRON to the system of FARRELL in order to supports keys up to 256 bits in length and utilizes a different encryption algorithm (STEDRON, [0010]).   


Regarding claim 6, FARRELL, in view of STEDRON, specifically, FARRELL teaches, The method of claim 1, wherein obtaining the first updated message frame portion comprises replacing the first plain header of the first message frame portion with the first blinded header (Robust Header Procession (RoHC: Page 16; replacing older header with new LPWAN header: Page 22; LoWAN Header Compression: Section 5.2.1).  

Regarding claim 9, FARRELL, in view of STEDRON, specifically, FARRELL teaches, The method of claim 7, further comprising: generating, by the end device, a join request message comprising the DevEUI; transmitting the join request message towards a network host; receiving, from the network host, an encrypted join accept message comprising a network identifier (NetID); extracting the NetID by decrypting the encrypted join accept message; and deriving the HdrBKey using at least an application key (AppKey) and the NetID (end devices are required to use a channel that send Join-Request Message: Page 8; “In order to operate nominally on a LoRaWAN network, a device needs a 32-bit device address, which is the catentation of the NwkID and a 25-bit device-specific network address that is assigned when the device "joins" the network (see below for the join procedure) or that is pre-provisioned into the device. End-devices are assumed to work with one or a quite limited number of    applications, which matches most LoRaWAN use-cases.  The applications    are identified by a 64-bit AppEUI, which is assumed to be a    registered IEEE EUI64 value. In addition, a device needs to have two symmetric session keys, one    for protecting network artefacts (port=0), the NwkSKey, and another    for protecting application layer traffic, the AppSKey.  Both keys are    used for 128 bit AES cryptographic operations.  (See Section 6 for    details.).” Page 9).   

Regarding claim 11, FARRELL, in view of STEDRON, specifically, FARRELL teaches, tie method of claim 1, further comprising: prior to generating the first message frame portion, receiving, by the end device, the DevEUI during a manufacturing process of the end device (The join procedure involves a special exchange where the end-device    asserts the AppEUI and DevEUI (integrity protected with the long-term    AppKey, but not encrypted) in a Join-request uplink message: Page 10 ); receiving, by the end device, the HdrBKey during the manufacturing process of the end device (DevAdd includes Device Specific Network Hardware Address ( 25 bits)P :page 10;  ); generating, by the end device, a join request message comprising the DevEUI (The join procedure involves a special exchange where the end-device    asserts the AppEUI and DevEUI (integrity protected with the long-term    AppKey, but not encrypted) in a Join-request uplink message: Page 10);  transmitting the join request message towards a network host; receiving, from the network host, an encrypted join accept message comprising a network identifier (NetID); and  3 SE 183 W: 192974:496262:1:ALEXANDRIAextracting the NetID by decrypting the encrypted join accept message; and deriving the HdrBKey using at least an application key (AppKey) and the NetID; wherein deriving the HdrBKey comprises performing a cryptographic operation on at least the NetID using the AppKey, wherein the cryptographic operations entails a symmetric cipher (LoWAN Join process is  used to have end-devices  to get dynamically access the network. Join process include AppEDU, AppKey, DevEUI. See Table 4: Page 10; “When the device supports a 32    bit counter, then only the least significant 16 bits are sent in the    MAC header, but all 32 bits are used in cryptographic operations: Page 8).

Regarding claim 12, FARRELL, in view of STEDRON, specifically, FARRELL teaches, The method of claim 1, further comprising: generating, by the end device, a second message frame portion comprising a second plain header (Uplink and Downlink header: Page 8); generating a second header mask using the first header mask and the HdrBKey (Downlink header: Page 19 , Page 24); obtaining a second blinded header by applying the second header mask to the second plain header; obtaining a second updated message frame portion by updating the second message frame portion using the second blinded header; generating a second blinded message frame comprising the second updated message frame portion; and transmitting the second blinded message frame to the network gateway (Page 8-21).  

Regarding claim 13, FARRELL, in view of STEDRON, specifically, FARRELL teaches, The method of claim 12, wherein generating the second header mask comprises performing a cryptographic operation on the first header mask using the HdrBKey  (All payloads are encrypted and ciphertexts are protected with a    cryptographic Message Integrity Check (MIC): Page 8).  
 

Regarding claim 15, FARRELL, in view of STEDRON, specifically, STEDRON teaches, The method of claim 12, wherein obtaining the second blinded header comprises performing a bitwise exclusive OR (XOR) operation between the second header mask and the second plain header (X0R function for encrypted function: [0017], [0043]-[0044]).   

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STEDRON to the system of FARRELL in order to supports keys up to 256 bits in length and utilizes a different encryption algorithm (STEDRON, [0010]).   
 
Regarding claim 16, FARRELL, in view of STEDRON, specifically, FARRELL teaches, The method of claim 12, wherein obtaining the second updated message frame comprises replacing the second plain header of the second message frame portion with the second blinded header (Robust Header Procession (RoHC: Page 16; replacing older header with new LPWAN header: Page 22; LoWAN Header Compression: Section 5.2.1).    

Regarding claim 17, FARRELL, in view of STEDRON, specifically, FARRELL teaches, The method of claim 1, further comprising: receiving, by the end device and from the network gateway, a second blinded message frame comprising a second blinded header (Uplink and Downlink header: Page 8); generating a second header mask using the first header mask and the HdrBKey (Downlink header: Page 19 , Page 24); (Page 8-21).  
 
Regarding claim 17, FARRELL, in view of STEDRON, specifically, FARRELL teaches, the method of claim 17, wherein generating the second header mask comprises performing a cryptographic operation on the first header mask using the HdrBKey, wherein the cryptographic operation entails a symmetric cipher (LoWAN Join process is used to have end-devices to get dynamically access the network. Join process include AppEDU, AppKey, DevEUI. See Table 4: Page 10; “When the device supports a 32    bit counter, then only the least significant 16 bits are sent in the    MAC header, but all 32 bits are used in cryptographic operations: Page 8).  

Regarding claim 19, FARRELL, in view of STEDRON, specifically, STEDRON teaches, The method of claim 17, wherein obtaining the second plain header comprises performing a bitwise exclusive OR (XOR) operation between the second header mask and the second blinded header (X0R function for encrypted function: [0017], [0043]-[0044]).   

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of STEDRON to the system of FARRELL in order to supports keys up to 256 bits in length and utilizes a different encryption algorithm (STEDRON, [0010]).   

Regarding claim 20, FARRELL, in view of STEDRON, specifically, FARRELL teaches, The method of claim 17, wherein obtaining the second message frame comprises replacing the second blinded header of the second blinded message frame with the second plain header (Robust Header Procession (RoHC: Page 16; replacing older header with new LPWAN header: Page 22; LoWAN Header Compression: Section 5.2.1). 

Regarding claim 21, FARRELL, in view of STEDRON, specifically, FARRELL teaches, The method of claim 17, further comprising: extracting, by the end device, an encrypted frame payload and a first message integrity code (MIC) from the second message frame; generating a second MIC using the second plain header, the encrypted frame 5 SE183W: 192974:496262:1 ALEXANDRIApayload, and a network session key (NwkSKey); authenticating the second message frame using the first MIC and the second MIC; obtaining, based on the authenticating, a frame payload by decrypting the encrypted frame payload using at least an application session key (AppSKey); and executing a set of instructions to reconfigure the end device, wherein the frame payload comprises the set of instructions (All payloads are encrypted and ciphertexts are protected with a    cryptographic Message Integrity Check (MIC): Page 8, Also Page 9, Pages 10-12).  

Regarding claim 22, FARRELL, in view of STEDRON, specifically, FARRELL teaches, The method of claim 21, wherein generating the second MIC comprises performing a cryptographic operation on the second plain header and the encrypted frame payload (All payloads are encrypted and ciphertexts are protected with a    cryptographic Message Integrity Check (MIC): Page 8, Also Page 9, Pages 10-12).    

Regarding claim 23, FARRELL, in view of STEDRON, specifically, FARRELL teaches, The method of claim 21, wherein authenticating the second message frame comprises determining that the first MIC matches the second MIC (All payloads are encrypted and ciphertexts are protected with a    cryptographic Message Integrity Check (MIC): Page 8, Also Page 9, Pages 10-12).    

Regarding claim 52, FARRELL teaches a system (Low Power Wide Area Networks (LPWAN) : Page 1 ), comprising: a network gateway (LPWAN with  network server :Page 4); and an end device (LPWAN with end-device: Page 4)  comprising a first communication interface and a first processor on which a first blinding filter is executing, wherein the end device is operatively connected to the network gateway (LPWAN With end-device and network server: Page 4), wherein the first processor is configured to: 
generate a first message frame portion comprising a first plain header; obtain a device identifier (DevEUI) and a header blinding key (HdrBKey);
generate, using the first blinding filter, a first header mask using the DevEUI and the HdrBKey; obtain, using the first blinding filter, a first blinded header by applying the first header mask to the first plain header; obtain a first updated message frame portion by updating the first message portion using the first blinded header; generate a first blinded message frame comprising the first updated message frame portion; and transmit, using (Rest of the claim is interpreted and rejected for the same reason as set forth in claim 1)..  


Allowable Subject Matter
Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 53, FARRELL, in view of STEDRON, either alone or in combination fails to teach;  further comprising: an application system; and a network host comprising a second communication interface and a second processor on which a second blinding filter is executing, wherein the network host is operatively connected to the network gateway and the application system, wherein the second processor is configured to: obtain, for each end device of a device population, the DevEUI, the HdrBKey, and a device address (DevAddr); obtain, using the second blinding filter, a set of second header masks by generating, for each end device of the device population, a second header mask using the DevEUI and the HdrBKey; generate, for each end device of the device population, a first candidate plain header (CPH) comprising the DevAddr; obtain, using the second blinding filter, a set of first candidate blinded headers .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466